CONTACTS Gary L. Nalbandian Mark A. Zody Chairman/President Chief Financial Officer (717) 412-6301 PENNSYLVANIA COMMERCE BANCORP REPORTS NET INCOME UP 85% AND EPS UP 86%; LOANS INCREASE 24% October 15, 2008 – Harrisburg, PA – Pennsylvania Commerce Bancorp, Inc. (NASDAQ Global Select Market Symbol: COBH), parent company of Commerce Bank/Harrisburg, N.A., reported record assets, loans, deposits and revenues for the third quarter of 2008, announced Gary L. Nalbandian, Chairman.Net income and earnings per share also increased dramatically over the third quarter of Third Quarter Financial Highlights % 09/30/08 09/30/07 Change Total assets $2.13 Billion $2.02 Billion 5 % Total deposits $1.69 Billion $1.64 Billion 3 % Total loans (net) $1.37 Billion $1.10 Billion 24 % Total revenues $26.0 Million $21.0 Million 24 % Net income $3.4 Million $1.9 Million 85 % Diluted net income per share $0.52 $0.28 86 % Chairman’s Statement In commenting on the Company’s financial results, Chairman Nalbandian noted the following highlights: Ø Net income was $3.4 million for the third quarter, up $1.6 million, or 85%, over the third quarter one year ago. Net income for the first nine months of 2008 totaled $10.1 million, up $5.6 million, or 124%, over the first nine months of 2007. Ø Diluted net income per share was $0.52 for the quarter, up $0.24, or 86%, over the third quarter of 2007.Diluted net income per share for the first nine months of 2008 was $1.55, up $0.86, or 125%, over the same period last year. Ø Return on average stockholders’ equity improved to 11.96% for the quarter vs. 6.91% for the third quarter of Ø Total revenues grew $5.0 million, or 24%, for the third quarter of 2008 over the third quarter one year ago. Ø Net interest income for the quarter increased $4.5 million, or 29%, over the same period in 2007. Ø The Company’s net interest margin for the third quarter improved 64 basis points over the same quarter one year ago to 4.00%. Ø Deposit charges and service fees grew 11% for the third quarter over the same period one year ago. Ø Net loans grew $264.8 million, or 24%, over the third quarter one year ago. Ø Core deposits increased 4% to $1.68 billion. Ø Stockholders’ equity increased $5.7 million, or 5%, to $114.1 million compared to September 30, 2007. Ø Total assets reached $2.1 billion, up 5% over the past twelve months. Ø Both the Company and its subsidiary bank continue to be “well-capitalized” institutions under various regulatory capital guidelines as required by federal banking agencies. Income Statement Three months ended September 30, Nine months ended September 30, (dollars in thousands, except per share data) 2008 2007 % Change 2008 2007 % Change Total revenues $ 26,017 $ 21,006 24 % $ 76,173 $ 59,363 28 % Total operating expenses 19,361 17,838 9 % 57,339 51,636 11 % Net income 3,433 1,851 85 % 10,145 4,534 124 % Diluted net income per share $ 0.52 $ 0.28 86 % $ 1.55 $ 0.69 125 % Total revenues (net interest income plus noninterest income) for the third quarter increased $5.0 million to $26.0 million, up 24% over the third quarter of 2007.
